Exhibit 10.2

Topspin Medical, Inc.
(the “Corporation”)
2003 Stock Option Plan-Israel
(as amended on February 26, 2009)

1. Name. This plan, as amended from time to time, shall be known as the “Topspin
Medical Inc. 2003 Israeli Stock Option Plan” (the “Plan”).

2. Definitions. As used in this Plan, the following words and phrases shall have
the meanings indicated:

2.1. “Affiliate” shall mean an affiliate of the Corporation which is an
“employing company” within the meaning of Section 102(a) of the Ordinance.

2.2. “Board” shall mean the Board of Directors of the Corporation.

2.3. “Cause” shall mean any of the following resulting from an act or omission
of Grantee: (a) fraud, embezzlement or felony or similar act; (b) failure to
substantially perform duties as an employee or to abide by the general policies
of the Corporation applicable to all employees (including, without limitation,
policies relating to confidentiality and reasonable workplace conduct); (c) an
act of moral turpitude, or any similar act, to the extent that such act causes
injury to the reputation of the Corporation; (d) any act or omission which in
the reasonable opinion of the Corporation could be financially injurious to the
Corporation or injurious to the business reputation of the Corporation; or
(e) any other act constituting cause under any employment agreement between the
Grantee and the Corporation.

2.4. “Committee” shall mean a committee, pursuant to Section 4 hereinafter,
established or authorized by the Board to administer the Plan.

2.5. “Controlling Shareholder” shall have the meaning ascribed to it in
Section 32(9) of the Ordinance.

2.6. “Date of Grant” shall mean as determined by the Committee, (i) the date as
of which the Committee approves a grant or (ii) such other date as may be
specified by the Committee in the Option Agreement.

2.7. “Disability” shall mean a Grantee’s inability to perform his duties with
the Corporation or any Affiliate by reason of any medically determinable
physical or mental impairment, as determined by a physician selected by the
Grantee and acceptable to the Corporation.

2.8. “Employee” shall mean a person who is employed by the Corporation or an
Affiliate, including an individual who is serving as a director or an Office
Holder, but excluding a Controlling Shareholder.

 

1



--------------------------------------------------------------------------------



 



2.9. “Exchange Act” shall mean the US Securities Exchange Act of 1934, as now in
effect or as hereafter amended.

2.10. “Exercise Price” shall mean the exercise price for each share of Common
Stock covered by an Option.

2.11. “Expiration Date” shall mean the date upon which an Option shall expire as
set forth in Section 7.5 of the Plan.

2.12. “Fair Market Value” shall mean as of any date, the value of a share of
Stock determined as follows: (i) if the Stock is listed on any established stock
exchange or a national market system, including without limitation the NASDAQ
National Market system, or the NASDAQ SmallCap Market of the NASDAQ Stock
Market, the Fair Market Value shall be the closing sales price for such Stock
(or the closing bid, if no sales were reported), as quoted on such exchange or
system for the last market trading day prior to time of determination, as
reported in the Wall Street Journal, or such other source as the Committee deems
reliable. Without derogating from the foregoing and solely for the purpose of
determining the tax liability pursuant to Section 102(b)(3) of the Ordinance, if
at the Date of Grant the Stock is listed on any established stock exchange or a
national market system or if the Stock will be registered for trading within
ninety (90) days following the Date of Grant, the Fair Market Value of a share
of Stock at the Date of Grant shall be determined in accordance with the average
value of the Stock over the thirty (30) trading day period preceding the Date of
Grant or over the thirty (30) trading day period following the date of
registration for trading, as the case may be; (ii) if the Stock is regularly
quoted by a recognized securities dealer but selling prices are not reported,
the Fair Market Value shall be the mean between the high bid and low asked
prices for the Stock on the last market trading day prior to the date of
determination; or (iii) in the absence of an established market for the Stock,
the Fair Market Value thereof shall be determined in good faith by the
Committee.

2.13. “Grantee” shall mean a person who receives a grant of Options under the
Plan.

2.14. “Initial Public Offering” or “IPO” shall mean the underwritten initial
public offering of the Stock.

2.15. “ Non-Employee” shall mean a consultant, adviser, service provider,
Controlling Shareholder or any other person providing services to the
Corporation or an Affiliate who is not an Employee.

2.16. “Office Holder” shall have the meaning ascribed to it in the Israeli
Companies Law, 1999, as now in effect or as hereafter amended.

2.17. “Option” shall mean an option to purchase one or more shares of the Stock,
pursuant to the Plan.

2.18. “102 Option” shall mean an Option granted to an Employee pursuant to
Section 102 of the Ordinance.

 

2



--------------------------------------------------------------------------------



 



2.19. “Approved 102 Option” shall mean a 102 Option granted pursuant to Section
102(b) of the Ordinance and held in trust by a Trustee.

2.20. “Unapproved 102 Option” shall mean a 102 Option granted pursuant to
Section 102(c) of the Ordinance and not held in trust by a Trustee.

2.21. “Capital Gains Option (CGO)” shall mean an Approved 102 Option elected and
designated by the Corporation to qualify under the capital gain tax treatment in
accordance with the provisions of Section 102(b)(2) of the Ordinance.

2.22. “Ordinary Income Option (OIO)” shall mean an Approved 102 Option elected
and designated by the Corporation to qualify under the ordinary income tax
treatment in accordance with the provisions of Section 102(b)(1) of the
Ordinance.

2.23. “3(9) Option” shall mean an Option granted to a Non-Employee pursuant to
Section 3(9) of the Ordinance.

2.24. “Option Agreement” shall mean the stock option agreement between the
Corporation and a Grantee that evidences and sets out the terms and conditions
of an Option.

2.25. “Ordinance” shall mean the Israeli Income Tax Ordinance [New Version],
1961, as now in effect or as hereafter amended.

2.26. “Person” shall mean an individual, corporation, partnership, joint
venture, trust or unincorporated organization.

2.27. “Retirement” shall mean a Grantee’s retirement pursuant to applicable law
or in accordance with the terms of any tax-qualified retirement plan maintained
by the Corporation or any Affiliate in which the Grantee participates.

2.28. “Section 102” means section 102 of the Ordinance as now in effect or as
hereafter amended.

2.29. “Stock” shall mean the Common Stock of the Corporation, bearing a nominal
value of US$ 0.001.

2.30. “Trustee” shall mean a trustee nominated by the Committee and approved by
the Israeli Tax authorities pursuant to Section 102.

2.31. “Underlying Shares” shall mean the shares of Stock received upon exercise
of an Option and any other shares of Stock received by virtue of the Stock
received upon exercise of an Option.

 

3



--------------------------------------------------------------------------------



 



3. Purpose, Types of Options; Construction.

3.1. The purpose and intent of the Plan is to provide incentives to Employees,
and Non-Employees of the Corporation and the Affiliates, by providing them with
opportunities to purchase Stock of the Corporation, pursuant to the Plan
approved by the Board.

3.2. The Plan is intended to enable the Corporation to issue Options pursuant
and subject to the provisions of Section 102 and any regulations, rules, orders
or procedures promulgated thereunder; and Section 3(9) of the Ordinance.

3.3. To the extent any provision herein conflicts with the conditions of any
relevant tax law or regulation which are relied upon for tax relief in respect
of a particular Option granted to a Grantee, the provisions of said law or
regulation shall prevail over those of the Plan and the Committee is empowered
hereunder to interpret and enforce the said prevailing provisions.

4. Administration

4.1. The Plan will be administered by the Board or by a Committee, which, if
appointed, will consist of such number of Directors of the Corporation as may be
fixed, from time to time, by the Board. If a Committee is not appointed, the
term Committee, whenever used herein, shall mean the Board. The Board shall
appoint the members of the Committee and may, from time to time, remove members
from, or add members to, the Committee and shall fill vacancies in the Committee
however caused.

4.2. Subject to applicable law, the Committee shall have the authority in its
discretion to administer the Plan and to exercise all the powers and authorities
either specifically granted to it under the Plan or necessary or advisable in
the administration of the Plan, including, without limitation:

4.2.1. the authority to grant Options;

4.2.2. to designate the type of Option to be granted;

4.2.3. to make an election as to the type of Approved 102 Option to be granted

4.2.4. to determine the Exercise Price of each Option;

4.2.5. to determine the Persons to whom, and the time or times at which Options
shall be granted;

4.2.6. to determine the number of shares of Common Stock to be covered by each
Option;

4.2.7. subject to Section 2.12 above, to determine the Fair Market Value of the
Stock;

4.2.8. to accelerate the right of a Grantee to exercise, in whole or in part,
any previously granted Option;

4.2.9. to prescribe, amend and rescind rules and regulations relating to the
Plan;

 

4



--------------------------------------------------------------------------------



 



4.2.10. to determine the terms and provisions of the Option Agreements (which
need not be identical), and to cancel or suspend Options, as necessary; and

4.2.11. to make all other determinations deemed necessary or advisable for the
administration of the Plan, including to adjust the terms of the Plan or any
Option Agreement so as to reflect: (i) changes in applicable laws; and (ii) the
laws of other jurisdictions within which the Corporation wishes to grant
Options.

4.3. The Committee shall select one of its members as its Chairman and shall
hold its meetings at such times and places as it shall determine. Actions taken
by a majority of the members of the Committee, at a meeting at which a majority
of its members is present, or acts reduced to or approved in writing by all
members of the Committee, shall be the valid acts of the Committee.

4.4. Any member of the Committee shall be eligible to receive Options under the
Plan while serving on the Committee, unless otherwise specified herein. No
person shall be eligible to be a member of the Committee if that person’s
membership would prevent the Plan from complying with exemptions from Section 16
set forth in Rule 16b-3 promulgated under the Exchange Act, if applicable to the
Corporation. At such time as any class of equity securities of the Corporation
is registered pursuant to Section 12 of the Exchange Act, the Committee shall
consist of at least two (2) individuals, each of whom is a Non-Employee Director
as that term is defined in said Rule 16b-3.

4.5. No member of the Board or of the Committee shall be liable for any act or
determination made in good faith with respect to the Plan or any Option granted
thereunder.

4.6. The interpretation and construction by the Committee of any provision of
the Plan or of any Option Agreement thereunder shall be final and conclusive
unless otherwise determined by the Board.

4.7. Without limiting the foregoing, the Committee may, with the consent of the
Grantee and subject to the Board’s approval, from time to time cancel all or any
portion of any Option then subject to exercise, and the Corporation’s obligation
in respect of such Option may be discharged by (i) payment to the Grantee of an
amount in cash equal to the excess, if any, of the Fair Market Value of the
canceled Stock at the date of such cancellation over the aggregate Exercise
Price of such Stock, (ii) the issuance or transfer to the Grantee of Stock of
the Corporation with a Fair Market Value at the date of such transfer equal to
any such excess, or (iii) a combination of cash and shares with a combined value
equal to any such excess, all as determined by the Committee in its sole
discretion.

5. Reserved Shares. The maximum number of shares of Stock reserved for the grant
of Options under the Plan shall be 62,000,000, subject to adjustments as
provided in Section 13 below. Such Stock may, in whole or in part, be authorized
but unissued Stock. Until termination of the Plan, the Corporation shall at all
times reserve a sufficient number of shares of Stock to meet the requirements of
the Plan. If any Options, for any reason, expire, are canceled or are forfeited
without having been exercised in full, the Stock allocable to the unexercised,
canceled or terminated portion of such Options shall (unless the Plan shall have
been terminated) become available for subsequent grants of Options under the
Plan. Any of such Stock which may remain unissued and which is not subject to
outstanding Options at the termination of the Plan shall cease to be reserved
for the purpose of the Plan.

 

5



--------------------------------------------------------------------------------



 



6. Eligible Grantees.

6.1. 3(9) Options may be granted to Non-Employees of the Corporation and of any
Affiliate.

6.2. 102 Stock Options may be granted only to Employees of the Corporation or an
Affiliate.

6.3. Anything in this Plan to the contrary notwithstanding, all grants of
Options to directors and Office Holders shall be authorized and implemented in
accordance with the provisions of applicable law, as in effect from time to
time.

6.4. The grant of an Option to a Grantee hereunder, shall neither entitle such
Grantee to participate, nor disqualify him from participating, in any other
grant of Options pursuant to this Plan or any other stock option plan of the
Corporation.

7. Terms and Conditions of Options. Each Option granted pursuant to the Plan
shall be evidenced by an Option Agreement between the Corporation and the
Grantee, in such form and containing such terms and conditions as the Committee
shall from time to time approve, which Option Agreement shall comply with and be
subject to the following terms and conditions, unless otherwise specifically
provided in such Option Agreement.

7.1. Number of Shares. Each Option Agreement shall state the number of shares of
Stock to which the Option relates, subject to Section 13 below.

7.2. Type of Option. Each Option Agreement shall specifically state the type of
Option granted thereunder (whether a CGO, OIO, Unapproved 102 Option or a 3(9)
Option).

7.3. Exercise Price. Each Option Agreement shall state the Exercise Price. The
Exercise Price shall be determined by the Committee in its sole and absolute
discretion; provided, however, that such Exercise Price shall not be less than
the par value of the Stock into which such Option is exercisable. The Exercise
Price shall be subject to adjustment as provided in Section 13 hereof.

7.4. Vesting of Options. Subject to Section 14 hereof, each Option Agreement
shall provide the vesting schedule for the Option as determined by the
Committee, provided, that, the Committee shall have the authority to accelerate
or otherwise change the vesting of any outstanding option at such time and under
such circumstances as it, in its sole discretion, deems appropriate. Unless
otherwise stated in the Option Agreement, Options shall vest and become
exercisable according to the following schedule: twenty-five percent (25%) of
the Stock covered by the Option on the first anniversary of the Date of Grant of
such Option and six and one-quarter percent (6.25%) of the Stock covered by the
Option at the end of each subsequent quarter over the course of the following
three years.; provided, however, that the Committee, in its absolute discretion,
may, on such terms and conditions as it may determine to be appropriate,
accelerate or otherwise change the time at which such Option or any portion
thereof shall vest and be exercised. The Option may contain performance goals
and measurements, and the provisions with respect to any Option need not be the
same as the provisions with respect to any other Option.

 

6



--------------------------------------------------------------------------------



 



7.5. Expiration Date. The Options to the extent not previously exercised, shall
terminate forthwith upon the earlier of: (i) ten (10) years from the Date of
Grant of the Options; and (ii) the expiration of any extended period in any of
the events set forth in Sections 7.6, 7.7 and 7.8 below.

7.6. Termination.

7.6.1. Except as provided in this Section 7.6 and in Section 7.7 hereunder, an
Option may not be exercised unless the Grantee is then employed by or providing
services to the Corporation or an Affiliate since the Date of Grant of the
Option and until the date of exercise. In the event that the employment or
service of a Grantee shall terminate (other than by reason of death, Disability
or Retirement), all Options of such Grantee that are vested and exercisable at
the time of such termination may, unless earlier terminated in accordance with
their terms, be exercised within ninety (90) days after the date of such
termination (or such different period as the Committee shall prescribe);
provided, however, that if the Corporation or an affiliate shall terminate the
Grantee’s employment or service for Cause, all Options theretofore granted to
such Grantee shall, to the extent not theretofore exercised, terminate on the
date of such termination unless otherwise determined by the Committee.

7.6.2. In addition, in the case of a Grantee whose principal employer is an
Affiliate, the Grantee’s employment or service shall be deemed to be terminated
for purposes of this Section 7.6 as of the date on which such Affiliate ceases
to be an affiliate of the Corporation.

7.6.3. A notice of termination of employment or service shall be deemed to
constitute termination of employment or service.

7.7. Death or Disability of Grantee. If a Grantee shall die while employed by,
or providing services to the Corporation or an Affiliate, or if the Grantee’s
employment or service shall terminate by reason of Disability, all Options
theretofore granted to such Grantee (to the extent vested and exercisable at the
date of termination) may, unless earlier terminated in accordance with their
terms, be exercised by the Grantee or by the Grantee’s estate or by a Person who
acquired the right to exercise such Options by bequest or inheritance or
otherwise by result of death or Disability of the Grantee, at any time within
one (1) year after the death or Disability of the Grantee. In the event that an
Option granted hereunder shall be exercised by the legal representatives of a
deceased or former Grantee, written notice of such exercise shall be accompanied
by a certified copy of letters testamentary or equivalent proof of the right of
such legal representative to exercise such Option.

7.8. Retirement of Grantee. In the event that the employment of a Grantee shall
terminate on account of such Grantee’s Retirement, all Options of such Grantee
that are vested and exercisable at the time of such Retirement may, unless
earlier terminated in accordance with their terms, be exercised at any time
within one (1) year after the date of such Retirement.

 

7



--------------------------------------------------------------------------------



 



7.9. Extensions. Notwithstanding the foregoing provisions of Sections 7.6, 7.7
and 7.8 the Committee may provide, either at the time an Option is granted or
thereafter, that such Option may be exercised after the periods provided for in
Sections 7.6, 7.7 and 7.8 but in no event beyond the Expiration Date.

7.10. Other Provisions. The Option Agreements shall contain such other terms and
conditions not inconsistent with the Plan as the Committee may determine.

8. Designation of Options Pursuant to Section 102

8.1. The Corporation may designate Options granted to Employees pursuant to
Section 102 as Unapproved 102 Options or Approved 102 Options.

8.2. The grant of Approved 102 Options shall be made under the Plan adopted by
the Board as described in Section 17 and shall be conditioned upon the approval
of the Plan by the Israeli Tax Authorities.

8.3. An Approved 102 Option may either be classified as a Capital Gains Option
(CGO) or as an Ordinary Income Option (OIO).

8.4. The Corporation’s election of the type of Approved 102 Options as CGO or
OIO granted to Employees (the “Election”), shall be appropriately filed with the
Israeli Tax Authorities before the Date of Grant of an Approved 102 Option. Such
Election shall become effective beginning the first Date of Grant of an Approved
102 Option under the Plan and shall remain in effect with respect to all
Approved 102 Options granted following such Election until the end of the year
following the year during which the Corporation first granted Approved 102
Options. The Election shall obligate the Corporation to grant only the type of
Approved 102 Option it has elected, and shall apply to all Grantees who were
granted Approved 102 Options during the period indicated herein, all in
accordance with the provisions of Section 102(g) of the Ordinance. For the
avoidance of doubt, such Election shall not prevent the Corporation from
granting Unapproved 102 Options simultaneously.

8.5. All Approved 102 Options must be held in trust by a Trustee, as described
in Section 10 below.

8.6. For the avoidance of doubt, the designation of Unapproved 102 Options and
Approved 102 Options shall be subject to the terms and conditions set forth in
Section 102 of the Ordinance and the regulations promulgated thereunder.

8.7. With regards to Approved 102 Options, the provisions of the Plan and/or the
Option Agreement shall be subject to the provisions of Section 102 and the
Israeli Tax Assessing Officer’s permit, and the said provisions and permit shall
be deemed an integral part of the Plan and of the Option Agreement. Any
provision of Section 102 and/or the said permit which is necessary in order to
receive and/or to keep any tax benefit pursuant to Section 102, which is not
expressly specified in the Plan or the Option Agreement, shall be considered
binding upon the Corporation and the Grantees.

 

8



--------------------------------------------------------------------------------



 



8.8. Options granted pursuant to this Section 8 are subject to the general terms
and conditions specified in Section 7 hereof; and other provisions of the Plan,
except for said provisions of the Plan applying to Options under a different tax
law or regulation.

9. 3(9) Options

Options granted pursuant to this Section 9 may be granted to Non-Employees only
and are intended to constitute 3(9) Options and shall be subject to the general
terms and conditions specified in Section 7 hereof and other provisions of the
Plan, except for said provisions of the Plan applying to Options under a
different tax law or regulation.

10. Issuance of Stock in Trust.

10.1. Approved 102 Options granted under the Plan and all Underlying Shares
issued upon exercise of an Approved 102 Option and/or other stock received
subsequently following any realization of rights, including without limitation
bonus shares, shall be issued to the Trustee, and held by the Trustee in trust
for the benefit of the Grantee in respect of whom such Approved 102 Option was
granted for the period of time as required by Section 102 and the regulations
promulgated thereunder (the “Holding Period”). In the event the requirements for
Approved 102 Options are not met, the Approved 102 Options may be treated as
Unapproved 102 Options, all in accordance with the provisions of Section 102 and
regulations promulgated thereunder.

10.2. All certificates representing Stock issued to the Trustee hereunder shall
be deposited with the Trustee, and shall be held by the Trustee until such time
that such Stock is released from the trust as herein provided.

10.3. With respect to any Approved 102 Option, unless the provisions of
Section 102 and any rules or regulations or orders or procedures promulgated
thereunder provide otherwise, a Grantee shall not sell or release from trust any
Stock received upon the exercise of an Approved 102 Option and/or any stock
received subsequently following any realization of rights, including without
limitation, bonus shares, until the lapse of the Holding Period required under
Section 102 of the Ordinance. Notwithstanding the above, if any such sale or
release occurs during the Holding Period, the sanctions under Section 102 of the
Ordinance and under any rules or regulation or orders or procedures promulgated
thereunder shall apply to and shall be borne by such Grantee.

10.4. Subject to the terms of Sections 8 and 10 the following shall apply:

10.4.1. Upon the written request of any Grantee, the Trustee shall release from
the trust the Approved 102 Options or the Underlying Shares issued, on behalf of
such Grantee, by executing and delivering to the Corporation such instrument(s)
as the Corporation may require, giving due notice of such release to such
Grantee.

 

9



--------------------------------------------------------------------------------



 



10.4.2. Alternatively, upon the written instructions of the Grantee to sell any
Underlying Shares issued upon exercise of Approved 102 Options, the Trustee
shall use its best efforts to effect such sale and shall transfer such
Underlying Shares to the purchaser thereof concurrently with the receipt, or
after having made suitable arrangements to secure the payment of the proceeds,
of the purchase price in such transaction. The Trustee shall withhold from such
proceeds any and all taxes required to be paid in respect of such sale, shall
remit the amount so withheld to the appropriate tax authorities and shall pay
the balance thereof directly to the Grantee, reporting to such Grantee and to
the Corporation the amount so withheld and paid to said tax authorities.

10.5. Notwithstanding anything to the contrary herein, the Trustee shall not
release any Approved 102 Options which were not already exercised into
Underlying Shares by the Grantee or release any Underlying Shares issued upon
exercise of Approved 102 Options, prior to the full payment of the Grantee’s tax
liabilities arising from the grant and/or exercise of the Approved 102 Options
so granted.

10.6. Upon receipt of an Approved 102 Option, the Grantee will sign an
undertaking releasing the Trustee from any liability in respect of any action or
decision duly taken and bona fide executed in relation with the Plan, any
Approved 102 Option or Underlying Share granted to the Grantee thereunder.

11. Exercise of Options

11.1. Options shall be exercisable pursuant to the terms under which they were
awarded and subject to the terms and conditions of the Plan.

11.2. The exercise of an Option shall be made by a written notice of exercise
delivered by the Grantee , in such form and method as may be determined by the
Corporation and when applicable, by the Trustee in accordance with the
requirements of Section 102, to the Corporation at its principal executive
office, specifying the number of shares of Stock to be purchased and accompanied
by the payment of the Exercise Price, and containing such other terms and
conditions as the Committee shall prescribe from time to time.

12. Voting and Dividend Rights

12.1. All Stock issued upon the exercise of Options granted hereunder shall
entitle the Grantee thereof to receive dividends with respect thereto, subject
to the Corporation’s By Laws, Certificate of Incorporation and subject to any
applicable taxation on distribution of dividends, and when applicable subject to
the provisions of Section 102 and the rules, regulations or orders promulgated
thereunder. For so long as Stock issued to the Trustee on behalf of the Grantee
is held in trust, cash dividends or dividends in kind (i.e. other than stock
dividends) paid or distributed with respect thereto shall be remitted directly
to the Grantee, subject to the provisions of Section 102 and the rules,
regulations or orders promulgated thereunder.

 

10



--------------------------------------------------------------------------------



 



12.2. At such time as Stock may be transferred to the Grantee by the Trustee in
accordance with the Ordinance and this Plan, the Grantee shall grant an
irrevocable power of attorney to the person or persons designated by the Board
and representing all Grantees, to participate and vote the Stock issued upon the
exercise of Options at the general assemblies of the Corporation, including
assemblies for the appointment of directors. If the Corporation requires him to
do so, the Grantee will sign the said power of attorney at the time Options are
granted to the Grantee in the wording presented to him by the Corporation. Such
power of attorney shall be in effect until such time as the Corporation shall
effect an IPO. Without derogating from the above, with respect to Approved 102
Options, for so long as Stock shall be held by the Trustee on behalf of a
Grantee, such Stock shall be voted by the Trustee on any issue or resolution
brought before the stockholders of the Corporation, by himself or by proxy,
subject to the provisions of Section 102 and any rules, regulations or orders
promulgated thereunder, in the same proportion as the votes of the other
stockholders of the Corporation voting on such issue or resolution, .

13. Adjustment Upon Changes in Capitalization. Subject to any required action by
the shareholders of the Corporation, the number of shares of Stock covered by
each outstanding Option, and the number of shares of Stock which have been
authorized for issuance under the Plan but as to which no Options have yet been
granted or which have been returned to the Plan upon cancellation or expiration
of an Option, as well as the Exercise Price, shall be proportionately adjusted
for any increase or decrease in the number of shares of issued Stock resulting
from a stock split, reverse stock split, combination or reclassification of the
Stock or the payment of a stock dividend (bonus shares) with respect to the
Stock or any other increase or decrease in the number of issued shares of Stock
effected without receipt of consideration by the Corporation; provided, however,
that conversion of any convertible securities of the Corporation shall not be
deemed to have been “effected without receipt of consideration”. Such adjustment
shall be made by the Committee, whose determination in that respect shall be
final, binding and conclusive. Except as expressly provided herein, no issuance
by the Corporation of stock of any class, or securities convertible into stock
of any class, shall affect, and no adjustment by reason thereof shall be made
with respect to, the number or shares of Stock subject to an Option or the
Exercise Price.

14. Liquidation or M&A. In the event of the proposed dissolution or liquidation
of the Corporation or the proposed consolidation or the acquisition of the
Corporation by means of merger (with or into another entity), or in the event of
any other reclassification of the Corporation’s securities or any other form of
corporate reorganization in which the outstanding shares of the Corporation are
exchanged for securities or other consideration issued, or caused to be issued,
by the acquiring company or its subsidiary, or in the event of the sale of all
or substantially all of the assets of the Corporation, the Committee shall
notify each Grantee at least fifteen (15) days prior to such proposed action. To
the extent it has not been previously exercised, each Option shall terminate
immediately prior to the consummation of such proposed action (for avoidance of
doubt, all options which have not yet been vested at that time shall also
terminate at that time). However, in the event of the proposed consolidation or
the merger of the Corporation with or into another corporation, the Committee
may, at its absolute discretion and without obligation to, agree that instead of
such termination: (i) each unexercised Option, if possible, shall be assumed or
an equivalent option shall be substituted by such successor corporation or a
parent or subsidiary of such successor corporation; or (ii) the Corporation
shall pay to the Grantee such an amount equivalent to the valuation of such
Grantee’s unexercised Options (on an as converted basis) at that time.

 

11



--------------------------------------------------------------------------------



 



15. Non-Transferability and Other Limitations

15.1. No Option shall be assignable or transferable by the Grantee to whom
granted otherwise than by will or the laws of descent and distribution, and an
Option may be exercised during the lifetime of the Grantee only by such Grantee
or by such Grantee’s guardian or legal representative. The terms of such Option
shall be binding upon the beneficiaries, executors, administrators, heirs and
successors of such Grantee.

15.2. Unless otherwise determined by the Committee, until such time as the
Corporation shall complete an IPO, a Grantee shall not have the right to sell
Stock issued upon the exercise of an Option within six (6) months and one day of
the date of exercise of such Option or issuance of such Stock.

15.3. As long as Options and/or Stock are held by the Trustee on behalf of the
Grantee, all rights of the Grantee over the Stock are personal, can not be
transferred, assigned, pledged or mortgaged, other than by will or pursuant to
the laws of descent and distribution.

15.4. No Stock purchasable hereunder that was not fully paid for shall be
assignable or transferable by the Grantee. In addition, and without derogating
from the rights and powers of the Committee to provide otherwise, until the
consummation of an IPO, a Grantee, or the Trustee on his behalf, shall sell,
assign, transfer, pledge, hypothecate, mortgage or dispose of, by gift or
otherwise, or in any way encumber, all or any part of the Stock owned by him
(“Transfer”) only subject to the provisions of this Section 15, including the
rights of first refusal of certain stockholders of the Corporation, in
accordance with the Stockholders Agreement among the Corporation and its
stockholders, dated December 9, 2002, as may be amended from time to time.

15.5. Any proposed Transfer not made in conformance with this Section 15 shall
be null and void, shall not be recorded on the books of the Corporation and
shall not be recognized by the Corporation.

15.6. The right of first refusal shall not apply to: transfers to family members
of the Grantee or descendants; provided that such family members of the Grantee
or descendants shall have assumed the obligations of the Grantee under this
Section 15 with respect to subsequent transfers. In addition, such rights shall
not apply to stock sold in an IPO.

15.7. If, prior to the closing of an IPO: (i) all or substantially all of the
Stock of the Corporation is to be sold; or (ii) upon a merger or reorganization
or the like, the Stock of the Corporation, or any class thereof, are to be
exchanged for securities of another corporation then the Grantee or any Person
that the Stock was transferred to or the Trustee shall be obliged to sell or
exchange, as the case may be, the Stock held by them, in accordance with the
instructions then issued by the Board, whose determination shall be final and
binding.

 

12



--------------------------------------------------------------------------------



 



15.8. The Grantee acknowledges that in the event the Corporation’s shares shall
be registered for trading in any public market, the Grantee’s right to sell the
Stock may be subject to certain limitations (including a lock-up period), as
will be requested by the Corporation or its underwriters; and the Grantee
unconditionally agrees and accepts any such limitations.

16. Amendment of the Plan. Subject to applicable laws, the Board may, at any
time and from time to time, terminate or amend the Plan in any respect. In no
event may any action of the Corporation alter or impair the rights of a Grantee,
without his consent, under any Option previously granted to him.

17. Terms of the Plan. The Plan shall take effect upon its adoption by the Board
and shall terminate on the tenth (10th) anniversary of such date.
Notwithstanding the foregoing, in the event that approval of the Plan by the
stockholders of the Corporation is required under applicable law, in connection
with the application of certain tax treatment or pursuant to applicable stock
exchange rules or regulations, such approval shall be obtained within the time
required under the applicable law.

18. Tax Consequences.

18.1. All tax consequences arising from the grant or exercise of any Option,
from the payment for, or the subsequent disposition of, Stock covered thereby or
from any other event or act (of the Corporation and/or its Affiliates, the
Trustee or the Grantee) hereunder, shall be borne solely by the Grantee, and the
Grantee shall indemnify the Corporation and/or its Affiliates and/or the Trustee
and hold them harmless against and from any and all liability for any such tax
or interest or penalty thereon, including without limitation, liabilities
relating to the necessity to withhold, or to have withheld, any such tax from
any payment made to the Grantee.

18.2. The Committee and/or the Trustee shall not be required to release any
Stock certificate to a Grantee until all required payments have been fully made.

18.3. To the extent provided by the terms of an Option Agreement, the Grantee
may satisfy any tax withholding obligation relating to the exercise or
acquisition of Stock under an Option by any of the following means (in addition
to the Corporation’s right to withhold from any compensation paid to the Grantee
by the Corporation) or by a combination of such means: (i) tendering a cash
payment; (ii) subject to the Committee’s approval on the payment date,
authorizing the Corporation to withhold Stock from the Stock otherwise issuable
to the Grantee as a result of the exercise or acquisition of Stock under the
Option in an amount not to exceed the minimum amount of tax required to be
withheld by law; or (iii) subject to Committee approval on the payment date,
delivering to the Corporation owned and unencumbered Stock; provided that Stock
acquired on exercise of Options have been held for at least 6 months from the
date of exercise.

 

13



--------------------------------------------------------------------------------



 



18.4. With respect to Unapproved 102 Option, if the Grantee ceases to be
employed by the Corporation or any Affiliate, the Grantee shall extend to the
Corporation and/or its Affiliate a security or guarantee for the payment of tax
due at the time of sale of Stock, all in accordance with the provisions of
Section 102 and the rules, regulation or orders promulgated thereunder.

19. Multiple Agreements.

The Corporation has allocated and/or is entitled to allocate Options and Stock
to other employees and other Persons, and the Grantee shall have no claim
regarding such allocations, their quantity, the relationship among them and
between them and the other Stock in the Corporation, exercising of the Options
or any matter related to or stemming from them.

20. Continuance of Employment or Hired Services

Neither the Plan nor the grant of Option or Stock hereunder shall impose any
obligation on the Corporation or an Affiliate to continue the engagement of the
Grantee, and nothing in the Plan or in any Option or Stock granted pursuant
thereto shall confer upon any Grantee any right to continue being engaged by the
Corporation or an Affiliate, or restrict the right of the Corporation or an
Affiliate to terminate such engagement at any time.

21. Governing Law and Jurisdiction. The Plan and all instruments issued
thereunder or in connection therewith, shall be governed by, and interpreted in
accordance with, the laws of the State of Israel. The competent courts in Tel
Aviv shall have sole and exclusive jurisdiction over any dispute with regard to
any controversy or claim arising under, out of, or in connection with this Plan,
its validity, its interpretation, its execution or any breach or claimed breach
thereof.

22. Application of Funds. The proceeds received by the Corporation from the
issuance of Stock pursuant to Options granted under the Plan will be used for
general corporate purposes of the Corporation.

23. Government Regulations. The Plan, and the granting and exercise of Options
hereunder, and the obligation of the Corporation to sell and deliver Stock under
such Options, shall be subject to all applicable laws, rules, and regulations,
whether of the State of Israel or of the United States or any other State having
jurisdiction over the Corporation and the Grantee, including the registration of
the Stock pursuant to the United States Securities Act of 1933, and the
Ordinance and to such approvals by any governmental agencies or national
securities exchanges as may be required. Nothing herein shall be deemed to
require the Corporation to register the Stock under the securities laws of any
jurisdiction.

24. Non-Exclusivity of the Plan. The adoption of the Plan by the Board shall not
be construed as amending, modifying or rescinding any previously approved
incentive arrangement or as creating any limitations on the power of the Board
to adopt such other incentive arrangements as it may deem desirable, including,
without limitation, the granting of stock options otherwise than under the Plan,
and such arrangements may be either applicable generally or only in specific
cases.

For the avoidance of doubt, prior grant of options to Grantees of the
Corporation under their employment agreements, and not in the framework of any
previous option plan, shall not be deemed an approved incentive arrangement for
the purpose of this Section.

 

15